DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 have been allowed.
All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior of record is Sussek, USPAP 2015/0217750.  Sussek discloses a method for determining a triggering condition for recalibration at a predetermined time during a release process of an automatic parking brake with a brake motor configured to generate an electromechanical braking force includes determining a motor current which is expected at the predetermined time.
Figure 1 of Sussek discloses:

    PNG
    media_image1.png
    645
    647
    media_image1.png
    Greyscale

Figure 3 of Sussek discloses:

    PNG
    media_image2.png
    497
    700
    media_image2.png
    Greyscale

Figure 4 of Sussek discloses:

    PNG
    media_image3.png
    504
    588
    media_image3.png
    Greyscale


Figure 2 of Sussek discloses:

    PNG
    media_image4.png
    430
    624
    media_image4.png
    Greyscale











In regard to claims 1, 9 and 10, Sussek taken either individually or in combination with other prior art of record fails to teach or render obvious a method/device for determining a braking force in an electromechanical brake device having an electric brake motor configured to urge a brake piston against a brake disc, the method comprising: determining a prevailing load current from a difference between a measured prevailing motor current of the brake motor and a calculated switch-on current; and determining a braking force from the prevailing load current, in response to a brake lining on the brake piston lying against the brake disc at a point in time in which the brake motor is switched on.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bast et al. (U.S. patent application publication 2019/0217836) discloses characterizing an electromechanical actuator unit for a vehicle brake, the electromechanical actuator unit comprising an electric motor and an actuator coupled to the electric motor. The actuator can be moved over a first area of movement without generation of a brake force and over a second area of movement with modification of a brake force. The method is carried out when the actuator moves within the first area of movement, and comprises the following steps: a) a voltage applied to the electric motor is interrupted, b) at least one parameter is determined while the electric motor runs in the generator mode, and c) at least one value is determined for a motor constant of the electric motor on the basis of the at least one parameter. The invention also relates to a vehicle brake, as well as to a computer program and a control unit for implementing the method.
Sussek (U.S. patent application publication 2015/0239439) discloses setting a parking brake includes determining a standard deviation from a current curve of an electric brake motor. The current curve is based on measured current valued. The method further includes determining an electromechanical clamping force. The electromechanical clamping force can be determined based on a correcting current or the current values of the brake motor. The correcting current is determined if the standard deviation exceeds a limit value and motor parameters of the brake motor being determined using the correcting current. The parking brake includes an electromechanical braking mechanism having the electric brake motor configured to generate an electromechanical clamping force.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667